FILED
                           NOT FOR PUBLICATION                               FEB 25 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30162

             Plaintiff - Appellee,               D.C. No. 2:88-cr-00243-MJP

  v.
                                                 MEMORANDUM *
PATRICK JEROME HOLSWORTH,

             Defendant - Appellant.



                   Appeal from the United States District Court
                     for the Western District of Washington
                   Marsha J. Pechman, District Judge, Presiding

                      Argued and Submitted February 5, 2010
                               Seattle, Washington

Before: ALARCÓN, W. FLETCHER and RAWLINSON, Circuit Judges.




       Patrick Jerome Holsworth (Holsworth) appeals the district court’s denial of

his motion to prevent exercise of jurisdiction by the United States Parole

Commission over him.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Holsworth asserted that the district court had jurisdiction over his motion

pursuant to Rule 47 of the Federal Rules of Criminal Procedure. Rule 47,

however, is procedural in nature and does not provide a basis for jurisdiction in

federal court. See Fed. R. Crim. P. 47. Because the district court lacked

jurisdiction, it lacked authority to address the merits of Holsworth’s motion. See

Mayfield v. United States, 588 F.3d 1252, 1258 (9th Cir. 2009).

      VACATED AND REMANDED FOR DISMISSAL.




                                          2